Citation Nr: 1024742	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  10-18 156	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in a December 18, 
1979 Board of Veterans' Appeals decision which denied an 
increased evaluation for service-connected chronic anxiety 
neurosis with depression.

(Appellate consideration of the issues of entitlement to an 
increased evaluation for service-connected anxiety disorder with 
depression, currently evaluated as 50 percent disabling, and 
entitlement to special monthly compensation, based on a need for 
the regular aid and attendance of another person, or being 
housebound,
will be the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 
1946.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The December 1979 Board decision, which denied an increased 
evaluation for service-connected chronic anxiety neurosis with 
depression, failed to correctly apply the applicable regulation, 
and it is undebatable that but for that error, the Veteran's 
disability evaluation would not have been reduced.


CONCLUSION OF LAW

The December 1979 Board decision which denied an increased 
evaluation for service-connected chronic anxiety neurosis with 
depression, contained clear and unmistakable error (CUE).  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 3.344 (1979); 38 C.F.R. 
§ 20.1403 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
generally has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, a motion for 
CUE is not a claim or application for VA benefits and thus VCAA 
requirements are not applicable to CUE motions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that party's 
representative.  The motion must include the name of the Veteran, 
the name of the moving party if other than the Veteran, the 
applicable VA file number, and the date of the Board decision to 
which the motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  See 38 C.F.R. 
§ 20.1404(a) (2009).

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2009).  
However, a final Board decision may be revised or reversed on the 
grounds of CUE.  38 U.S.C.A. § 7111(a).  CUE is a very specific 
and rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  38 C.F.R. § 20.1403(a).  A three-pronged test is used to 
determine whether CUE was present: (1) either the correct facts, 
as they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied, (2) the error must 
be undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made, and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

To warrant revision or reversal of a Board decision for CUE, 
there must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  CUE 
does not include a change in medical diagnosis that corrects an 
earlier diagnosis considered in a Board decision, VA's failure to 
fulfill the duty to assist, or a disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).

The Veteran's representative asserts that in December 1979 the 
Board erroneously adjudicated the issue on appeal as entitlement 
to an evaluation in excess of 30 percent for a psychiatric 
disorder, instead of whether a reduction of the Veteran's 50 
percent evaluation for a psychiatric disorder was warranted.  The 
Veteran's representative also claims that the Board failed to 
take into account 38 C.F.R. § 3.344 (1979) which required that 
specific criteria be met before a stabilized rating could be 
reduced.

With regard to the factual background to this claim, the 
Veteran's representative is entirely correct.  A January 1975 
rating decision assigned a 50 percent evaluation anxiety neurosis 
with depression under 38 C.F.R. § 4.130, Diagnostic Code 9400, 
effective January 3, 1974.  That 50 percent rating was still in 
effect at the time of the April 24, 1979 rating decision which 
proposed to reduce the Veteran's disability rating to 30 percent, 
effective August 1, 1979.  Accordingly, the Veteran's disability 
had stabilized for VA purposes and the criteria of 38 C.F.R. 
§ 3.344(a), (b) (1979) applied to the Veteran's claim.  In May 
1979, prior to the effective date of the proposed reduction, the 
Veteran filed a notice of disagreement with the April 1979 rating 
decision in which he specifically stated that "I do not agree 
with the cut in disability recently given."  The Veteran was 
subsequently provided with an August 2009 statement of the case.  
This statement of the case did not discuss 38 C.F.R. § 3.344 in 
any manner and the reasons and bases given for continuing the 30 
percent evaluation were limited to a single sentence stating that 
"[m]edical evidence of record, including the examination of 
April 3, 1979 does not show symptoms which would warrant an 
increased evaluation in excess of the 30% evaluation assigned 
from August 1, 1979."

Subsequently, in August 1979, the Veteran perfected an appeal as 
to this claim, and requested that his disability evaluation be 
increased instead of "cut."  The Board then issued a decision 
as to this issue in December 1979.  The Board's decision 
characterized the issue as entitlement to an increased evaluation 
in excess of 30 percent, not whether a reduction of the original 
50 percent evaluation was warranted.  While the Board decision 
acknowledged that the Veteran's rating had been "cut," no 
mention of 38 C.F.R. § 3.344 was made and the Veteran's claim was 
addressed entirely on the basis of whether an increased 
evaluation was warranted in accordance with the criteria of 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1979).  Accordingly, the 
evidence shows that the proper issue on appeal was whether a 
reduction of the Veteran's 50 percent evaluation for a 
psychiatric disorder was warranted, not entitlement to an 
increased evaluation in excess of 30 percent.  As such, the Board 
erred in adjudicating the issue as an increased evaluation.

In addition, the Board's failure to discuss the provisions of 
38 C.F.R. § 3.344 was significant, as that regulation 
specifically stated that stabilized ratings would be treated with 
extra deference when considering reductions.  Specifically, 
38 C.F.R. § 3.344 stated that

[r]atings on account of diseases subject to 
temporary or episodic improvement, e.g., 
manic depressive or other psychotic 
reaction, . . . [or] psychoneurotic 
reaction . . . will not be reduced on any 
one examination, except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated. . . . 
Moreover, though material improvement in 
the physical or mental condition is clearly 
reflected the rating agency will [consider] 
whether the evidence makes it reasonably 
certain that the improvement will be 
maintained under the ordinary conditions of 
life.

Thus, the December 1979 Board decision was erroneous in several 
areas.  First, the rating reduction was upheld despite the fact 
that the Veteran had only been provided with a single VA 
examination, dated in April 1979.  As such, a reduction would 
only have been warranted when "all the evidence of record 
clearly warrants the conclusion that sustained improvement has 
been demonstrated."  The Board failed to discuss this heightened 
standard of proof in any manner.  Second, the Board failed to 
discuss whether any improvement in the Veteran's symptoms that 
did exist was "reasonably certain" to continue.  Accordingly, 
the evidence of record shows that, based on the record and law 
that existed in December 1979, the Board incorrectly applied the 
regulatory provisions pertaining to stabilization of disability 
evaluations.  See 38 C.F.R. § 3.344 (1979).  As such, the first 
and third requirements of the CUE claim have been met, and the 
error is also undebatable.  See Russell, 3 Vet. App. 313-14.  
Therefore, the Veteran's motion for CUE will be granted if it is 
found that the error is of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  To determine whether the error would have changed the 
outcome of the decision, a review of the contemporary medical 
evidence is required.

The Veteran was provided with a VA neuropsychiatric examination 
in November 1974.  The resulting report stated that the Veteran's 
"social and vocational inadaptabilities are of moderate to 
severe in nature . . . might go into severe depression if he 
continues."  On the basis of this examination report, the 
January 1975 rating decision increased the Veteran's evaluation 
to 50 percent, effective January 3, 1974.  There are several 
medical records which discuss the severity of the Veteran's 
psychiatric disorder from the date of the November 1974 report 
until the Board affirmed the Veteran's reduced 30 percent 
evaluation in December 1979.

A March 1976 letter from a private physician stated that the 
Veteran's "nervous condition has gotten worse, he is having 
'black-out' spells with no advanced warning.  The [Veteran] is 
unable to be gainfully employed consistently."  An August 1976 
VA psychiatric report stated that the Veteran was last seen in 
November 1974.  After a review of the Veteran's history, a 
neurologic examination, and a psychiatric examination, the 
examiner concluded that the "[V]eteran's emotional disorder 
seems much as it was at [the] time of [the] last examination."  
These medical findings were sufficient for a November 1976 rating 
decision to conclude that the Veteran's psychiatric disability 
continued to warrant a 50 percent evaluation.

A December 1976 letter from a private physician stated that the 
Veteran's "nervous condition has gotten worse.  He is having 
'black-out' spells with no advanced warning.  The [Veteran] is 
unemployable."  VA inpatient medical records stated that the 
Veteran was hospitalized for chronic anxiety neurosis and 
depression from December 10, 1976 to January 3, 1977.  These 
medical findings were sufficient for a February 1977 rating 
decision to award a temporary total disability evaluation under 
38 C.F.R. § 4.29 (1976), effective from December 10, 1976 to 
January 31, 1977.

A March 1977 private medical report stated that the Veteran had 
been admitted for inpatient treatment from February 12, 1977 to 
February 20, 1977.  The examiner stated that the Veteran's 
"prognosis is extremely guarded.  He may go into a major 
psychosis."  A June 1977 private psychiatric report stated that 
the Veteran's psychiatric "symptom[a]tology has remained much 
the same."  A September 1977 letter from a private physician 
stated that the Veteran had mild psychoneurosis which had 
"gotten to the point where he is completely disabled for 
employment."  A June 1978 VA psychiatric examination report 
stated that the Veteran was last seen in August 1976.  After a 
review of the Veteran's history and a mental status examination, 
the examiner stated that the Veteran "live[s] in a chronically 
depressed state.  There is no real evidence that he exhibits any 
change from the time of his last examination in late 1976 . . . 
He should be considered mild to moderately disabled for both 
social and vocational adaptability."  These medical findings 
were sufficient for a June 1978 rating decision to conclude that 
the Veteran's psychiatric disability continued to warrant a 50 
percent evaluation.

A February 1979 statement from a private physician reported that 
the Veteran "gave a history of black-outs, these were probably 
related to anxiety and/or excessive medication usage. . . . He is 
probably hyperventilating and passing out secondary to anxiety.  
He appears very neurotic."  An April 1979 VA psychiatric 
examination report stated that the Veteran had last been seen in 
June 1978.  The examiner stated that "[a]s best as could be 
determined from [the Veteran's] overall description, there has 
been essentially no change in his behavior and mental status 
since the time of his last evaluation."  After mental status 
examination, the examiner stated that

I do not find any real evidence of a change 
in [the Veteran's] mental status on this 
evaluation compared with the mental status 
that he exhibited when evaluated on [June 
13, 1978].  In my view, he should be 
considered moderately disabled for both 
social and vocational adaptability.  In 
looking over his entire record, it would 
appear that through the years, [the 
Veteran] has made repeated, but half 
hearted attempts both to get to the cause 
of his chronic headache problem and to 
obtain treatment.  It would not come as a 
surprise to [the examiner] if his current 
treatment efforts at the pain clinic would 
also be short-lived.

Finally, an August 1979 letter from a private physician stated 
that after treatment for anxiety and depression the Veteran

does look better now than he did two years 
ago, however, he remains a markedly 
neurotic man. . . . His activities remain 
limited.  He is somewhat isolated 
socially. . . . [The Veteran is] a very 
difficult patient to deal with, I do feel 
he is totally disabled psychiatrically.  He 
has dropped out of life.  He has taken on a 
markedly neurotic mode of existence.  This 
has been present for at least 30 years, but 
has accelerated over the last couple of 
years.  The depressive symptoms have become 
more apparent.  He uses massive amounts of 
denial, hence any attempts at treatment 
through [Group Therapy] have been quite 
unsuccessful.  Any attempts at dealing with 
his headaches have also been somewhat 
unsuccessful.  [The Veteran] seems 
determined to remain crippled emotionally.

That report completed the totality of the relevant medical 
evidence of record at the time of the December 1979 Board 
decision.  After a review of this evidence, the Board finds that, 
had 38 C.F.R. § 3.344 (1979) been considered in the December 1979 
Board decision, the outcome of the decision would have been 
manifestly different.  The Veteran's 50 percent evaluation had 
last been continued by a rating decision in June 1978.  Thus, the 
only medical evidence of record which could be considered as 
evidence of an improvement in the Veteran's symptomatology were 
the February 1979 statement from a private physician, the April 
1979 VA psychiatric examination report, and the August 1979 
letter from a private physician.

The February 1979 statement did not indicate whether the 
Veteran's symptoms had improved, remained stable, or worsened, 
but stated that the Veteran was probably "passing out secondary 
to anxiety" and appeared "very neurotic."  Such statements 
cannot be reasonably interpreted as clear evidence of sustained 
improvement which was reasonably certain to be maintained.  The 
April 1979 VA psychiatric examination report repeatedly stated 
that the Veteran's symptoms had not changed since June 1978 and 
stated that the Veteran's current treatment efforts would likely 
be "short-lived."  Thus, this report also cannot be reasonably 
interpreted as clear evidence of sustained improvement which was 
reasonably certain to be maintained.  Finally, the August 1979 
letter from a private physician stated that the Veteran "looked 
better now than he did two years ago," which constitutes the 
only affirmative statement of an improvement in the Veteran's 
psychiatric disability since November 1974.  However, the letter 
then stated that the Veteran was "markedly neurotic," "totally 
disabled psychiatrically," had "dropped out of life," had a 
"markedly neurotic mode of existence" which had "accelerated 
over the last couple of years," his depressive symptoms had 
become "more apparent," group therapy treatment had been 
"quite unsuccessful," and the Veteran was "crippled 
emotionally."  These statements overwhelmingly indicate a severe 
level of disability, and the Board finds that they cannot be 
reasonably interpreted as clear evidence of sustained improvement 
which was reasonably certain to be maintained.

In summary, the December 1979 Board decision based its conclusion 
that an evaluation in excess of 30 percent was not warranted on a 
review of the baseline level of symptomatology.  This was a clear 
error, as the Veteran's disability had stabilized for VA purposes 
and a disability evaluation below 50 percent was only warranted 
after multiple VA examinations showed improvement, or there was 
evidence which clearly warranted the conclusion that sustained 
improvement had been demonstrated which was reasonably certain to 
be maintained.  As the Veteran was only provided with a single VA 
examination, the latter criteria had to have been met in order 
for the reduction of disability evaluation to have been 
warranted.  The medical evidence of record at the time of the 
December 1979 Board decision cannot be reasonably interpreted as 
clear evidence of sustained improvement in the Veteran's 
psychiatric symptomatology which was reasonably certain to be 
maintained.  In this regard, the Board emphasizes that every 
single VA examination given to ascertain the level of severity of 
the Veteran's service-connected psychiatric disorder since 
November 1974 had found that the Veteran's symptoms had not 
changed since the time of the previous examination.  Therefore, 
the statutory and regulatory provisions extant at the time were 
incorrectly applied and the Board's failure to meet the "clear 
evidence" standard, required by 38 C.F.R. § 3.344 (1979), was 
CUE.

The Veteran's assertions of CUE are based on VA's failure to 
correctly apply the statutory and regulatory provisions at the 
time of the December 1979 Board decision.  That has been shown.  
To warrant revision of the Board decision, not only must there 
have been an error in the adjudication of the appeal, it must be 
shown that had the error not been made, it would have manifestly 
changed the outcome when it was made.  In this regard, had the 
Board correctly adjudicated the issue of whether a reduction of 
the Veteran's 50 percent evaluation for a psychiatric disorder 
was warranted, and applied the provisions of 38 C.F.R. § 3.344 as 
was required, the decision of whether the reduction of the 
Veteran's 50 percent evaluation for a psychiatric disorder was 
warranted would have been found in the Veteran's favor.  The 
failure to apply 38 C.F.R. § 3.344 was so prejudicial that, but 
for that error, the outcome would have been manifestly different.  
Therefore, revision of the December 1979 Board decision based on 
CUE is warranted.


ORDER

The December 18, 1979 Board decision which denied an increased 
evaluation for service-connected chronic anxiety neurosis with 
depression, contained CUE, and the appeal as to this issue is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


